Citation Nr: 1015960	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for bilateral foot 
disability, to include pes planus.

2.	Entitlement to service connection for sinusitis.

3.	Entitlement to service connection for allergic rhinitis. 

4.	Entitlement to service connection for respiratory 
disability, to include hay fever and sleep apnea.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).

The issues of service connection for sinusitis, allergic 
rhinitis, hay fever, and sleep apnea are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The record contains no evidence of any increase in severity 
of the Veteran's (pre-existing) pes planus during service or 
that any current bilateral foot disability is otherwise 
related to service. 


CONCLUSION OF LAW

A bilateral foot disability, including pes planus, was not 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1101, 1131, 1132, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

In January 2007, the agency of original jurisdiction (AOJ) 
provided the notice required by 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  Furthermore, the Veteran was provided 
with a notice of effective date and disability rating 
regulation pursuant to Dingess/Hartman.  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been met.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2009).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  

A pre-existing injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progression of the 
condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  However, the increase need not be so severe as to 
warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 
207 (1991).

The Court has held that "temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

The Veteran contends that his pre-existing bilateral pes 
planus was aggravated by military service and has experienced 
problems with his feet since.  According to the Veteran's 
entrance examination, mild, asymptomatic pes planus was 
noted.  See Entrance examination, dated July 1975.  In May 
1977, the Veteran was treated for a left foot injury after it 
was stuck by a softball.  In January 1979, the Veteran 
complained of and was treated for corns and plantar warts.  
The Veteran's September 1979 separation examination noted he 
fractured his left foot and was casted for three weeks.  
Subsequently, the left foot healed well and was non 
symptomatic.  Treatment for corns and plantar warts were also 
noted and that he was still experiencing problems.  
Otherwise, no abnormalities of the feet were reported.  See 
Separation examination, dated September 1979.

The Veteran's post-service treatment records are absent of 
any complaints or 
findings related to pes planus, or any other current 
bilateral feet conditions or disabilities.  A January 2007, 
VA foot examination reported upon visual inspection of both 
feet found the skin intact and pedal pulses were palpable 
bilaterally.  See VA treatment records, dated June 2006 to 
January 2009.

Review of the record reveals that mild pes planus was clearly 
detected during the Veteran's July 1975 entrance examination 
and noted on the ensuing report.  Since pes planus was 
clearly detected and noted during the Veteran's July 1975 
entrance examination, the Board finds that the presumption of 
soundness does not attach.  The Board now turns to whether 
the Veteran's pre-existing pes planus condition was 
aggravated during active duty service.  

A review of the record reveals no evidence of any worsening 
or increase in severity of the disorder during service beyond 
the natural progression of the disorder.  In fact, there is 
no mention in the post-service treatment records of any 
complaints of or treatment for pes planus.  Therefore, the 
Board also finds that the evidence of record establishes that 
the pre-existing bilateral pes planus was not aggravated by 
service.  

To the extent that the Veteran personally contends that his 
military service aggravated his bilateral pes planus, the 
Board notes that the Veteran is a lay person and thus does 
not possess the requisite medical expertise to render an 
opinion on a matter requiring knowledge of medical 
principles.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
for service connection for bilateral pes planus must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a bilateral foot disability, including 
pes planus, is denied.


REMAND

Unfortunately, a remand is also required in this case.  
Although the Board regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

As stated above, the United States Court of Appeals for 
Veterans Claims has held that, in order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  
Hickson, supra.  

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009).  Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.  

The Veteran is seeking service connection for sinusitis, 
allergic rhinitis, and a respiratory disorder, to include hay 
fever and sleep apnea, which he contends began in service.  
He reported that he was unable to seek medical treatment for 
his disorders after service as he was unable to afford it.  
See Form 9, dated February 2009. 

The evidence demonstrates that the Veteran has a history of 
respiratory disorders. According to the in-service treatment 
records, the Veteran complained of and was treated on several 
occasions for rhinitis, sinus congestions, shortness of 
breath, and bronchitis.  See in-service treatment records, 
dated July 1975 to September 1979.  The September 1979 
separation examination noted the Veteran had "[s]inusitis, 
diagnosed as allergic rhinitis, seasonal, treated with 
Sudafed and Actifed, no [complication], no [sequalae] - Hay 
fever associated with sinusitis. - Shortness of breath 
occasionally secondary to low hemoglobin, which [the Veteran] 
was told by a doctor, no [complication], no [sequalae]."  
See Separation examination. 

Since leaving service, the Veteran has received treatment for 
his respiratory symptoms at a VA outpatient facility.  
According to the VA treatment records, the Veteran was 
diagnosed with sleep apnea and began treatment with a CPAP 
machine in approximately 2002 and reported he was also 
hospitalized in January 2006 for respiratory distress 
secondary to congestive heart failure.  However, the January 
2006 treatment record reflecting this is not in the record.  
In addition to the Veteran's history of sleep apnea but was 
also diagnosed with chronic obstructive pulmonary disease and 
underwent respiratory therapy.  See VA treatment records, 
dated June 2006 to January 2009.

At a VA examination in April 2007, he reported "he has had 
intermittent prandial nose and sinus stuffiness, occurring 
approximately every two or three months and lasting one to 
three weeks at a time... [t]he last episode was about two 
months ago."  However, the VA examiner reported that the 
examination was normal and "there [was] no tenderness with 
percussion of the facial sinuses.  Both nasal passages are 
patent and the nasal mucosa appears normal."  The VA 
examiner further stated that "[n]ormal current examination on 
nose and sinuses with past symptoms consistent with allergic 
rhinitis.  By [the Veteran]s] telling, these symptoms began 
subsequent to his period of military service, ending in 
1979."  See VA examination, dated April 2007.  However, 
there is no clear diagnosis for allergic rhinitis or 
sinusitis in the post-service treatment records.  

The Board finds the evidence demonstrates that the Veteran 
has recurrent symptoms which have been attributed to multiple 
respiratory disorders.  Therefore, an examination is 
necessary to determine whether his symptoms are related to 
his military service.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should ask the Veteran to 
identify any additional date(s) of 
treatment, the name(s) of the examining 
medical practitioner, and location(s) of 
treatment facility used since service, 
and any other pertinent information in 
locating such reports, which are not 
already part of the record.  The AMC 
should obtain complete records of all 
such consultation and evaluation from 
all sources identified by the Veteran 
that are not already incorporated in the 
claims file.  In addition, any VA 
treatment records not already 
incorporated within the claim should be 
collected and done so, namely, the 
January 2006 VA treatment record 
reflecting the Veteran's hospitalization 
(apparently in Savannah).

2.	Once all outstanding records, if any, 
are obtained and incorporated in the 
claims file, the Veteran should be 
afforded a VA examination with the 
appropriate specialist to determine 
whether he suffers from any current 
respiratory disorders, to include 
sinusitis, allergic rhinitis, hayfever, 
and sleep apnea.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and such review must be 
noted in the examination report.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).

Following an examination and a review of 
the claims file, the VA examiner is 
asked to provide an opinion whether any 
diagnosed respiratory disorder is at 
least as likely as not related to (had 
iits onset during) the Veteran's 
military service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.	Thereafter, the AMC should readjudicate 
the Veteran's claims.  Thereafter the 
Veteran should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


